MEMORANDUM **
Cecilia Calle, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (BIA) denying her motion to reopen her deportation proceedings to apply for suspension of deportation. We deny the petition.
Calle does not argue on appeal that the BIA erred in finding that she failed to *758present previously unavailable, material evidence. This is an independent ground for denying a motion to reopen. 8 C.F.R. § 3.2; INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Because Calle has waived a challenge on this basis, see Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996), we summarily affirm.
In any event, Calle’s arguments are foreclosed by Ram v. INS, 243 F.3d 510 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.